March 9, 1768. Bill sets forth that a grant of 500 acres was made by the lords proprietors to Peter Caulton; that a transfer of 300 acres thereof was made to John Bee, and the remaining 200 acres to James Belin, father of the defendants; that a contract in writing was made by James Belin to convey the said 200 acres to the plaintiff’s father85 upon the latter’s bond of £200. The bill further sets forth the claim that the plaintiff’s father paid £313 on a debt of James Belin, and that Belin delivered up full possession of the 200 acres, along with conveyances and the original grant for 500 acres; but that the defendants had the 500 acres surveyed, attempted to obtain a grant, and still claim and occupy the land. Bill seeks to cancel the fraudulent grant defendants obtained, and the execution of proper deeds to the plaintiff, and such other relief as the court may decree.
(Bundle 1767-1770)

 Probably the John Daniel who died June 23, 1756 (St. Philip’s Register 1J54-1810, p. 284).